DETAILED ACTION
Claims 1-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 14 May 2021, the Applicant has filed a response on 10 November 2021.
With regard to the 35 U.S.C. 112(b) rejection given to claims 1-21, the Applicant has amended independent claims to address the issue raised by the Examiner in the most-recent Office Action. The Examiner hereby withdraws the rejection.
Response to Arguments
Given the Applicant’s amendment to the independent claims, the issue raised in the most-recent Office Action has been resolved and the application is hereby due for an allowance.
Allowable Subject Matter
Claims 1-21 are allowed.
With regard to independent claim 1, the invention states:
A system for providing assistance to a user, the system comprising:
at least one server computer; and
an assistance device in a caregiving environment of the user, the assistance device comprising a processor, a memory, a speaker, and a microphone,
wherein the system is configured to:

identify, by the assistance device, any of a first voice input of the user received via the microphone;
capturing, by the assistance device or the at least one server, responses from the user to generate a log of responses;
initiate, by the at least one server, a separate request for additional input delivered to a caregiver associated with the user; and
responsive to a valid response to the request, communicate the log of responses to the caregiver.
Closest Prior Art
The reference of Fronterhouse et al (US 2013/0150686 A1) provides teaching for a system which provides assistance to a user, a caregiving environment [0054], comprising a central server [0008], assistance devices [0129] having a speaker and a microphone, a processor [0131], and memory for storage [0242]. It provides generating a verbal status query for the user, which the user can provide a verbal response to [0242].
Reid et al (US 2017/0296107 A1) provides teaching for a system which requests a patient’s record, and in response to the request, transmits the requested patient record [0043].
Mahapatra et al (US 2018/0060495 A1) provides teaching for transmitting historical medical record data in response to a transmitted request from a device processor [0088].

Raghavan (US 2009/0177641 A1) provides teaching for fetching a list of a authentication requests to a caregiver, and receiving a collection of responses to the requests, and then transferring them to a server [0043].
The prior art of record taken alone or in combination however fails to teach, inter alia, a system for providing assistance to a user comprising communicating a log of responses from a user to a caregiver, based on a valid response to a request for additional input delivered to a caregiver associated with the user.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 6, 7, 8, 9 and 10 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 11, the prior art taken alone or in combination 
fail to teach, inter alia, a computer implemented method for providing assistance to a user comprising communicating a log of responses from a user to a caregiver, based on a valid response to a request for additional input delivered to a caregiver associated with the user.
Claim 11 is hereby allowed over the prior art of record.
Dependent claims 12, 13, 14, 15, 16, 17, 18, 19, 20 and 21 depend on claim 11 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/OLUWADAMILOLA M OGUNBIYI/
Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657